Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is rejected as being vague and indefinite when it recites “RT1 and RT2 each and independently from another denotes H or hydrocarbon group having 1 to 20 carbon atoms, the group may have a substituent group, any carbon atom may be substituted with a heteroatom” (emphasis added); the scope of the protection sought, i.e., the antecedent basis for the carbon in “any carbon”, is not clear. Claim 1 fails to particularly point out and distinctly claim the substituents “RT1 and RT2” of the compound of formula T in the claimed polymerisable liquid crystal material.

Claim 1 is rejected as being vague and indefinite when it recites “R01 and R02 each independently represent a hydrogen atom, F, Cl, Br, I, or a linear or branched alkyl group having 1 to 20 carbon atoms, in which one —CH2— or two or more non-adjacent —CH2— may be each independently substituted with —O—, —S—, —CO—, —COO—, —OCO—, —CO—S—, —S—CO—, —O—CO—O—, —CO—NH—, —NH—CO—, —CH═CH—COO—, —CH═CH—OCO—, —COO—CH═CH—, —OCO—CH═CH—, —CH═CH—, —CF═CF—, or —C═C—, and any hydrogen atom in the alkyl group may be substituted with F or Cl”; the scope of the protection sought is not clear, especially since hydrogen is monovalent and thus incapable of substitution. Claim 1 fails to particularly point out and distinctly claim that when the substituents R01 and/or R02 in the compound of formula T are an alkyl group, any hydrogen atom in the alkyl group may be substituted by F or Cl. 

Claim 1 is rejected as being vague and indefinite when it recites “Y denotes a hydrogen atom, F, Cl, Br, I, a pentafluorosulfuranyl group, a nitro group, a cyano group, an isocyano group, an amino group, a hydroxyl group, a mercapto group, a methylamino group, a dimethylamino group, a diethylamino group, a diisopropylamino group, a trimethylsilyl group, a dimethylsilyl group, a thioisocyano group, or a linear or branched alkyl group having 1 to 20 carbon atoms, in which one —CH2— or two or more non-adjacent —CH2— may be each independently substituted with —O—, —S—, —CO—, —COO—, —OCO—, —CO—S—, —S—CO—, —O—CO—O—, —CO—NH—, —NH—CO—, —CH═CH—COO—, —CH═CH—OCO—, —COO—CH═CH—, —OCO—CH═CH—, —CH═CH—, —CF═CF—, or —C═C—, and any hydrogen atom in the alkyl group may be substituted with F”; the scope of the protection sought is not clear, especially since hydrogen is monovalent and thus incapable of substitution. Claim 1 fails to particularly point out and distinctly claim that when the substituent Y in the groups of formulae T1-1 and/or T1-2 are an alkyl group, any hydrogen atom in the alkyl group may be substituted by F.

Claim 1 is rejected as being vague and indefinite when it recites “R1 and R2 denotes H, alkyl, alkoxy or mono- oligo- or polyfluorinated alkyl or alkoxy, preferably alkyl” (emphasis added) with respect to the substituents R1 and R2 in the compound of formula CO-1; the scope of the protection sought by “preferably” is not clear. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim recites the broad recitation “H, alkyl, alkoxy or mono- oligo- or polyfluorinated alkyl or alkoxy”, and the claim also recites “preferably alkyl” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 1 is rejected as being vague and indefinite when it recites “L1 denotes H, alkyl, alkoxy, thioalkyl, alkylcarbonyl, alkoxycarbonyl, alkylcarbonyloxy or alkoxycarbonyloxy; halogen, CN, NO2, OCN, SCN, or mono- oligo- or polyfluorinated 31-A31), preferably H, halogen, CN, or NO2” (emphasis added) with respect to the substituent L1 in the compound of formula CO-1; the scope of the protection sought by “preferably” is not clear. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim recites the broad recitation “H, alkyl, alkoxy, thioalkyl, alkylcarbonyl, alkoxycarbonyl, alkylcarbonyloxy or alkoxycarbonyloxy”, and the claim also recites “preferably H, halogen, CN, or NO2” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 1 is rejected as being vague and indefinite when it recites “L2 to L3 denotes H, alkyl, mono- oligo- or polyfluorinated alkyl, or -(Sp31-A31), preferably H, alkyl, or -(Sp31-A31)” (emphasis added) with respect to the substituents L2 to L3 in the compound of formula CO-1; the scope of the protection sought by “preferably” is not clear. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim recites the broad recitation “H, alkyl, mono- oligo- or polyfluorinated alkyl, or -(Sp31-A31”, and the claim also recites 31-A31)” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 1 is rejected as being vague and indefinite when it recites “Sp31 denotes a spacer group or a single bond, preferably a single bond or C1-12 alkylene radical, more preferably a single bond or C1-6 alkylene radical, most preferably a single bond or C1-2 alkylene radical” (emphasis added) with respect to the substituent Sp31 in the compound of formula CO-1; the scope of the protection sought by each of “preferably”, “more preferably”, and “most preferably” is not clear. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim recites the broad recitation “a spacer group or a single bond”, and the claim also recites “preferably a single bond or C1-12 alkylene radical, more preferably a single bond or C1-6 alkylene radical, most preferably a single bond or C1-2 alkylene radical” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 1 is rejected as being vague and indefinite when it recites “A31 denotes an aryl, heteroaryl, (non-aromatic) alicyclic and heterocyclic group, optionally having one or more substituents, which are selected from the group comprising silyl, sulfo, sulfonyl, formyl, amine, imine, nitrile, mercapto, nitro, halogen, C1-12 alkyl, C6-12 aryl, C1-12 alkoxy, hydroxyl, or combinations of these groups, preferably phenyl, cyclohexyl, or cyclopentyl”  (emphasis added) with respect to the substituent A31 in the compound of formula CO-1; the scope of the protection sought by “preferably” is not clear. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim recites the broad recitation “aryl, heteroaryl, (non-aromatic) alicyclic and heterocyclic group, optionally having one or more substituents, which are selected from the group comprising silyl, sulfo, sulfonyl, formyl, amine, imine, nitrile, mercapto, nitro, halogen, C1-12 alkyl, C6-12 aryl, C1-12 alkoxy, hydroxyl, or combinations of these groups”, and the claim also recites “preferably phenyl, cyclohexyl, or cyclopentyl” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim is rejected as being vague and indefinite when it recites “wherein the proportion of compounds of formula T in a polymerisable liquid-crystalline material as a whole, is preferably in the range from 10 to 99.9% by weight” (emphasis added); the scope of the protection sought by “preferably” is not clear. 

Claim 10 is rejected as being vague and indefinite when it recites “R0 is alkyl, alkoxy, thioalkyl, alkylcarbonyl, alkoxycarbonyl, alkylcarbonyloxy or alkoxycarbonyloxy with 1 or more, preferably 1 to 15 C atoms or denotes Y0” (emphasis added) with respect to the substituent R0 in the compounds of formulae MRM1 through MRM27; the scope of the protection sought by “preferably” is not clear. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim recites the broad recitation “alkyl, alkoxy, thioalkyl, alkylcarbonyl, alkoxycarbonyl, alkylcarbonyloxy or alkoxycarbonyloxy with 1 or more”, and the claim also recites “preferably 1 to 15 C atoms or denotes Y0” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 17 is rejected as being vague and indefinite when it recites “obtained from a polymerisable LC material comprising one or more compounds of formula T, by at least one compound of formula CO-1, before polymerisation” (emphasis added); the scope of the protection sought is not clear, since there is insufficient antecedent basis for each the “compounds of formula T” and the “compound of formula CO-1”. Claim 17 fails to particularly point out and distinctly claim “Method of increasing the durability of a polymer film”.

Claim 18 is rejected as being vague and indefinite when it recites “In an optical, electro optical, information storage, decorative or security applications, liquid crystal displays, 3D displays, projection systems, polarisers, compensators, alignment layers, circular polarisers, colour filters, decorative images, liquid crystal pigments, reflective films with spatially varying reflection colours, multicolour images, non-forgeable documents, identity documents, credit cards or banknotes comprising a polymer film, the improvement wherein the polymer film is one according to claim 15” (emphasis added); the scope of the protection sought is not clear, as the claim does not make sense. Claim 18 fails to particularly point out and distinctly what the invention is.

Claim Objections
Claim 5 is objected to because of the following informalities:  it contains multiple sentences.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/336,974 (corresponding to U.S. Patent Application Publication No. 2019/0218459). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a polymerisable liquid crystal material comprising a combination of a polymerisable compound and a photoinitiator compound, the corresponding use thereof said polymerisable liquid crystal material to form a polymer film, the corresponding method of preparation of said polymer film, and to the use of said polymer film and said polymerisable LC material for optical, electro-optical, decorative or security devices, characterized in that said photoinitiator compound is represented by formula 
    PNG
    media_image1.png
    186
    414
    media_image1.png
    Greyscale
. Although the liquid crystal compositions (or compounds) are not identical, the Examiner notes that they are obvious variants thereof each other
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (U.S. Patent No. 9,234,056) in view of either Oh et al. (U.S. Patent Application Publication No. 2016/0332960) or Shin et al.  (U.S. Patent No. 9,316,906).
Sakamoto et al. discloses a polymerisable liquid crystal material comprising a combination of a polymerisable compound and a photoinitiator compound, the corresponding use thereof said polymerisable liquid crystal material to form a polymer film, the corresponding method of preparation of said polymer film, and to the use of said polymer film and said polymerisable LC material for optical, electro-optical, decorative or security devices, characterized in that said polymerisable compound 
    PNG
    media_image2.png
    200
    444
    media_image2.png
    Greyscale
(abstract/claims) includes the compounds of the present formula T. Although Sakamoto et al. generally teaches that the use of photoinitiators (column 18, line 60/64+), including oxime compounds, the specific photoinitiator compounds of the present formulae CO-1 are not disclosed. 
The Examiner notes that the compounds of the present formulae CO-1, as well as their use thereof a polymerization initiator, are well known. In fact, Oh et al. teaches a photoinitiator oxime compound inclusive of those of the present formula CO-1 when n=1 and L1 =H, as represented therein by 
    PNG
    media_image3.png
    226
    412
    media_image3.png
    Greyscale
(claim 1). And Shin et al. teaches a photoinitiator oxime compound inclusive of those of the present formula CO-1 when n=0, as represented therein by
    PNG
    media_image4.png
    190
    379
    media_image4.png
    Greyscale
(claim 1).
It would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to utilize the photoinitiator compounds of the present formulae CO-1, as taught in either Oh et al. or Shin et al., in the polymerisable liquid crystal material of Sakamoto et al., with reasonable expectations of achieving, absent object 

Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicants’ disclosure: claim 20 of U.S. Patent No. 10,358,600 
    PNG
    media_image5.png
    177
    429
    media_image5.png
    Greyscale
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722